ORDER

PER CURIAM.
Dr. Raphael Williams and JoEvelyn Williams (“Williams”) appeal from the judgment of the trial court denying their motion to set aside the registration of a foreign default judgment (“Illinois judgment”) against them in favor of the Village of Sauget (“Sauget”). Williams contend that the trial court erred by denying their motion without a full hearing and by misapplying the Full Faith and Credit Clause of the United States Constitution (“Full Faith and Credit Clause”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).